DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Amendment to the claims 	Claim 2, line 2 “a top surface of” should be amended to –the top surface of–
 	Claim 7, line 5 “the outer diameter” should be amended to –an outer diameter–
 	Claim 8, lines 5-6 “an upper through hole and a lower through hole” should be amended to –the lower through hole and the upper through hole–
 	Claim 16, lines 2-3 “the upper and lower surfaces” should be amended to –an upper and lower surfaces of the bearing disc–
 	Claim 16, lines 4-5 “a lower surface” should be amended to –the lower surface–
 	Claim 19, line 16 “the first reinforcement” should be amended to –a first reinforcement–
	Claim 19, line 17 “the supporting block” should be amended to –a supporting block–
 	Claim 20, line 17 “the upper through hole” should be amended to –an upper through hole–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a multi-purpose bearing assembly. However, the prior art of record have failed to teach at least the combination of the multi-purpose bearing assembly, comprising a bearing body herein the bearing body comprises: a bottom portion; a side wall arranged on one side of the bottom portion; an opening portion surrounded by the side wall; an accommodating chamber formed by cooperation between the bottom portion and the side wall, wherein the opening portion is communicated with the accommodating chamber; a bottom reinforcement arranged on the bottom portion, wherein the bottom reinforcement comprises a bearing stage  formed on the bottom portion, the bearing stage being arranged on a bottom surface in the accommodating chamber, and formed by protruding upward or being recessed downward relative to the bottom portion; a fixing post arranged on a bearing surface on a top surface of the bearing stage of the bottom portion; wherein an upper through hole is arranged at an upper end of the fixing post, a lower through hole is arranged below the fixing post, and the upper through hole and the lower through hole are isolated from each other or penetrated by a through hole; and a hook which is provided with a lug at an upper end thereof and a rod end at a lower end thereof, wherein the rod end is fitted to the upper through hole and a lower suspender is fitted to the lower through hole; or the rod end is passed through the through hole and then connected to the lower suspender at the lower through hole along with the other recitations as claimed in claim 1, 15 and 19.

The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631